DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 02/15/2018 wherein claims 1 – 19 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
Applicant Asserts:  On page 3 of an Advisory Action dated August 11, 2020, the Advisory Action asserts that "Figure 1 depicts Token Issuer 112 as part of Access Permission Device 101 which aligns with the method step 8 of Figure 4. Therefore it is the Access Permission Device 101 transmitting the virtual address to the client." Ajitomi, however, illustrates in FIG. 1 that access permission device 101 of Ajitomi includes access proxy 116. As a result, the URL of access proxy 116 directed to the client is the same as the URL of access permission device 101.

Claims 1, 8, and 15, however, each recite that "the information processing apparatus is provided separately from the proxy device." Thus, at least the noted feature of claims 1, 8, and 15 distinguishes over Ajitomi. The noted feature also distinguishes over Sturniolo as evidenced, for example, by the Office Action. That is, the Office Action does not assert Sturniolo as disclosing the noted feature.
Examiner Response:  Respectfully, the Examiner is not persuaded by applicant arguments that Ajitomi does not teach a separate proxy device from the information processing device.  The Examiner addressed the assertion that the prior art of record in an Advisory Action of August 11, 2020 and maintains the previous response that Figure 7 of Ajitomi meets the limitations of independent claims 1, 8, and 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ajitomi; Daisuke et al, US 20160277413, September 22, 2016, hereafter referred to as Ajitomi, in view of Sturniolo; Emil A. et al, US 20060123079, October 19, 2005, hereafter referred to as Sturniolo.

As to claim 1, Ajitomi teaches an information processing apparatus provided between a terminal device which belongs to a first network and a proxy device which belongs to the first network and relays communication between the first network and a second network - Ajitomi [0081] The access proxy 116 and the target device information storage 118 in FIG. 1 are removed from the access permission device 101 and disposed separately as an access proxy device (control proxy device) 131. The access proxy device 131 is connected to the first network 501 and includes an access permission device 121, the communication device 201, and a communicator 119 that communicates the target device 301. 

    PNG
    media_image1.png
    298
    459
    media_image1.png
    Greyscale


Here, the claimed ‘information processing apparatus’ is taught by Ajitomi as ‘access permission device 101’ and is between the claimed ‘terminal device’ which is taught by Ajitomi as ‘communication device 201’ which is part of the first network 501, whereas the claimed ‘proxy device’ is taught by Ajitomi as ‘access proxy device 131’ depicted in prior art Figure 7 which is also part of the first network 501 and relays communications via communication between network 501 and 601 in order for Communication Device 201 to identify the resource at Target Device 301), the information processing apparatus comprising:
a memory - Ajitomi [0037] - a token storage 117);
a processor coupled to the memory and the processor  - Ajitomi [0037] -communicator 111)  configured to:
transmit a virtual address allocated to the information processing apparatus  to the terminal device, as a response, upon receiving of a name resolution request related to a domain in the second network and transmitted from the terminal device  - Ajitomi [0062] at method step 8 The token issuer 112 issues an access token for the public API based on the determination made by the permission target determiner 113 and transmits to the client an access token response that contains the issued access token. The issued access token is stored in the token storage 117 (the column of "access token" in the first row in FIG. 2).  Here, the claimed ‘transmit virtual address’ is taught by Ajitomi as ‘issues access token’ because the virtual address is contained in the token at method step 8.  The claimed ‘allocated’ is taught by Ajitomi as ‘stored’ because an address is stored, allocated/associated by token storage 117 for the claimed ‘information processing apparatus’ which is the target device (television) since at method step 9 The client acquires the access token and refresh token for the public API contained in the access token response received from the access permission device 101. The client transmits a scheduled recording request (a resource use request) containing the access token to the public API (the access proxy 116). More specifically, the above-mentioned message A is transmitted to the URL of the public API https://api.tvcontroller.example.com/v1/devices/xyz/reserved_programs); and
access an access destination designated by an access request in the domain that corresponds to the virtual address via the proxy device when the access request transmitted to the virtual address is received from the terminal device - Ajitomi [0063] The target device 301 receives the scheduled recording request from the access permission device 101 and performs scheduled recording based on the scheduled recording request. Upon performing the scheduled recording, the target device 301 transmits a completion report on the scheduled recording to the access permission device 101. The access permission device 101 receives the completion report on the scheduled recording from the target device 301.  Here, the claimed ‘access destination’ is taught by Ajitomi as ‘target device’ which also is the claimed ‘domain’ because the target device 301 is in the second network 601 domain and contains the resource that is scheduled to be recorded.  The claimed ‘corresponds to’ is taught by Ajitomi as token storage 117 because a comparison is made between the request URL and the stored URL);
 the virtual address allocated to the information processing apparatus is different from a virtual address of the proxy device - Ajitomi [0081 and 151] FIG. 7 shows the other configuration example of the communicating system according to the present embodiment. The access proxy 116 and the target device information storage 118 in FIG. 1 are removed from the access permission device 101 and disposed separately as an access proxy device (control proxy device) 131. The access proxy device 131 is connected to the first network 501 and includes an access permission device 121, the communication device 201, and a communicator 119 that communicates the target device 301.  Here, the claimed ‘virtual address allocated’ is taught by Ajitomi as ‘disposed separately’ because disposing separates or modularize the access proxy device which differs from Figure 1 which includes the access proxy device.  Separating the information processing apparatus from the proxy to be reachable via the internet requires virtual address allocation in order for the components to communicate), and 
the information processing apparatus is provided separately from the proxy device – Ajitomi [0081] The access proxy 116 and the target device information storage 118 in FIG. 1 are removed from the access permission device 101 and disposed separately as an access proxy device (control proxy device) 131. While AJITOMI SUGGESTS upon receiving of a name resolution request - Ajitomi [0060] (Step 1) A user starts the client on the communication device 201 and performs scheduled recording of an intended program (resource use). Here, the claimed ‘name resolution request’ is suggested by Ajitomi as ‘starts client’ because initiating the device to record a program requires supplying resource information to at least include the host and program the user wants to record, STURNIOLO TEACHES upon receiving a name resolution request  - Sturniolo [0450] This component acts as a DNR /DNS server as specified by IETF standards by substituting an address associated with the MPCS in the name resolution response instead of the address of the ultimate peer being queried. At this point it records the source address of the requester, the name and potentially the address of the ultimate peer for use by the Application Level Proxy Agent.  Here, the claimed ‘name resolution request’ is taught by Sturniolo as ‘queried’ because the query contains the name and identification of the domain sought. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute Sturniolo’s known element such as the standard name resolution feature protocol for Ajitomi’s registration/update request system to obtain the predictable results of identifying the target source domain in a standard format accessible for all Target Devices 301.  Ajitomi is motivated to consider this simple substitution for protocol standardization to allow greater security when a private API can be used as taught by Ajitomi at location [0005]). 

As to claim 2, the combination of Ajitomi and Sturniolo teaches the information processing apparatus according to claim 1, wherein the processor manages virtual address management information obtained by associating non-repetitive virtual addresses allocated to the information processing apparatus with every domain in the second network (Ajitomi teaches at location [0042] the processor manages virtual address management information obtained by associating non-repetitive virtual addresses having the information processing apparatus as a reception destination with every domain in the second network  since The token storage 117 store an access token issued by the token issuer 112, associating the access token with one or more pieces of API information that are used at the time of accessing a resource (see FIG. 2 to be described below). API information is an example of information relevant to an API. The other examples include an API path (part of a piece of API information) in FIG. 3. Here, the claimed ‘processor’ is taught by Ajitomi as ‘token storage 117’.  The claimed ‘non-repetitive virtual address’ is taught by Ajitomi as ‘API path’ whereas the claimed ‘reception destination’ is taught as ‘access token’ because each token issued to a communication client device is authenticated The issued access token is stored in the token storage 117 (the column of "access token" in the first row in FIG. 2).  Here, the claimed ‘allocated’ is taught by Ajitomi as ‘stored’ because an association is made between the address and user via a token).

As to claim 3, the combination of Ajitomi and Sturniolo teaches the information processing apparatus according to claim 2, wherein when a domain related to the name resolution request does not exist in the virtual address management information, the processor corresponds an unused virtual address to the domain to be registered in the virtual address management information and sets the virtual address in the information processing apparatus - Sturniolo [0363]  It is possible for a device to have roamed to a new network segment and been signaled correctly from the interface below, but the transport stack itself has not made the necessary adjustments to its routing table(s) for application data to flow. To compensate for this condition, an additional signal ROAM_SIGNAL_ROUTE_CHANGE, was added and is generated whenever the underlying transport's routing table changes).  Here, the claimed ‘name resolution request does not exist’ is taught by Sturniolo as ‘not made necessary adjustments’, hence no existence of the request whereas the claimed ‘registered’ is taught by Sturniolo as ‘added’. Ajitomi selecting Sturniolo features for virtual address processing is an additional motivator because, as previously stated Ajitomi naming resolutions should be standardized. 

As to claim 4, the combination of Ajitomi and Sturniolo teaches the information processing apparatus according to claim 1, wherein when a response for the access request is received from the proxy device, the processor transmits the response to the terminal device (Ajitomi teaches at location [0060] when a response for the access request is received from the proxy device, the processor transmits the response to the terminal device. wherein when a since an authentication request is transmitted to the access permission device 101, and the access permission device 101 transmits the authentication screen as a response may be employed. In this case, the authentication screen transmitted by the access permission device 101 as a response is shown on the communication device 201).

As to claim 5, the combination of Ajitomi and Sturniolo teaches the information processing apparatus according to claim 1, wherein in a name resolving device which transmits an address that corresponds to the domain for the name resolution request related to a domain in the first network, when the name resolution for the name resolution request from the terminal device fails, the name resolution request is a request which is transmitted from the name resolving device to the information processing apparatus - Ajitomi [0060 and 0062] since at ‘60 the communication device 201 is connected to the first network 501 and the access is to the private API of the target device 301 in the second network 601, the communication fails (ends with timeout). For this reason, the client of the communication device 201 transmits a token issuance request to the token issuer 112 of the access permission device 101 over the first network 501 since at ’62 The token issuer 112 issues an access token for the public API based on the determination made by the permission target determiner 113 and transmits to the client an access token response that contains the issued access token. The issued access token is stored in the token storage 117 (the column of "access token" in the first row in FIG. 2). Here, the claimed ‘corresponds to’ is taught by Ajitomi as token storage 117 because a comparison is made between the request URL and the stored URL to determine is the requested corresponds to the stored URL).

As to claim 6, the combination of Ajitomi and Sturniolo teaches the information processing apparatus according to claim 1, wherein the processor is further configured to:

authenticate the access request based on an address of a terminal which is an access source of the access request since the user and the target device 301 are registered in the access permission device 101 being associated with each other, the target device 301 owned by the user is identified as a result of the authentication).

As to claim 7, the combination of Ajitomi and Sturniolo teaches the information processing apparatus according to claim 1, wherein the processor is further configured to:
manage user authentication information for the proxy device for every terminal device (Ajitomi teaches at location [0062] manage user authentication information for the proxy device for every terminal device since a public API is determined to be permitted, the access proxy 116 receives the access to a public API from the communication device 201 and transmits a resource use request to the target device 301. Here, the claimed ‘manage user authentication’ is taught by Ajitomi as ‘determined to be permitted’, the claimed ‘every terminal device’ is taught by Ajitomi] as ‘communication device 201’ because the information processing apparatus includes a Target Device Information Storage 118 which stores a plurality of terminal device information) and when the user authentication request is received from the proxy device (Ajitomi teaches at locations [0062 and 0063] and when the user authentication request is received from the proxy device since The client acquires the access token and refresh token for the public API contained in the access token response received from the access permission device 101),      transmit user authentication information that corresponds to a terminal device which is an access source of the access request to the proxy device, as a response, based on the user authentication information since The access proxy 116 transmits the scheduled recording request being a resource use request to the target device 301. The transmitted scheduled recording request is received by the target device 301 via the first network 501, the relay device 401, and the second network 502). At location [0062] Ajitomi teaches the claimed ‘corresponds to’ since The token issuer 112 issues an access token for the public API based on the determination made by the permission target determiner 113 and transmits to the client an access token response that contains the issued access token. The issued access token is stored in the token storage 117 (the column of "access token" in the first row in FIG. 2). Here, the claimed ‘corresponds to’ is taught by Ajitomi as token storage 117 because a comparison is made between the request terminal id and the stored terminal id to determine is the request  corresponds to the stored terminal id).


As to claim 8, claim 8 is an information processing system that is directed to the information processing apparatus of claim 1.  Therefore claim 8 is rejected for the reasons as set forth in claim 1.   

As to claim 9, claim 9 is an information processing system that is directed to the information processing apparatus of claim 2.  Therefore claim 9 is rejected for the reasons as set forth in claim 2.

As to claim 10, claim 10 is an information processing system that is directed to the information processing apparatus of claim 3.  Therefore claim 10 is rejected for the reasons as set forth in claim 3.

As to claim 11, claim 11 is an information processing system that is directed to the information processing apparatus of claim 4.  Therefore claim 11 is rejected for the reasons as set forth in claim 4.

As to claim 12, claim 12 is an information processing system that is directed to the information processing apparatus of claim 5.  Therefore claim 12 is rejected for the reasons as set forth in claim 5.

As to claim 13, claim 13 is an information processing system that is directed to the information processing apparatus of claim 6.  Therefore claim 13 is rejected for the reasons as set forth in claim 6.


As to claim 14, claim 14 is an information processing system that is directed to the information processing apparatus of claim 7.  Therefore claim 14 is rejected for the reasons as set forth in claim 7.

As to claim 15, claim 15 is a non-transitory computer-readable recording medium that is directed to the information processing apparatus of claim 1.  Therefore claim 15 is rejected for the reasons as set forth in claim 1.

As to claim 16, claim 16 is a non-transitory computer-readable recording medium that is directed to the information processing apparatus of claim 2.  Therefore claim 16 is rejected for the reasons as set forth in claim 2.
.
As to claim 17, claim 17 is a non-transitory computer-readable recording medium that is directed to the information processing apparatus of claim 3.  Therefore claim 17 is rejected for the reasons as set forth in claim 3.

As to claim 18, claim 18 is a non-transitory computer-readable recording medium that is directed to the information processing apparatus of claim 4.  Therefore claim 18 is rejected for the reasons as set forth in claim 4

As to claim 19, claim 19 is a non-transitory computer-readable recording medium that is directed to the information processing apparatus of claim 5.  Therefore claim 19 is rejected for the reasons as set forth in claim 5.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.

                                                                                                                                                                                                     
/WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        2/24/2021



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491